Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 15, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant, the owner and teacher at a dance studio, was not totally unemployed at *657the time she was receiving unemployment insurance benefits and charging her with a recoverable overpayment and loss of benefit days. Although the dance studio was inactive during the summer months, the record reveals that during this time period claimant nevertheless continued to perform various services on behalf of the corporation, such as writing checks for business-related expenses, maintaining utilities and a business answering machine giving her home number, and picking up the mail on a weekly basis. Under these circumstances, we find no reason to disturb the Board’s decision, notwithstanding that the business was inactive and that claimant’s corporate activities during the relevant time period were minimal (see, Matter of Palmer [Commissioner of Labor], 252 AD2d 631; Matter of Tyk [Sweeney], 220 AD2d 907). Furthermore, inasmuch as the tax returns indicate that claimant received compensation as a corporate officer and given that she failed to disclose her status as a corporate officer, substantial evidence supports the Board’s finding that claimant made willful false statements to obtain benefits (see, Matter of De Maria [Sweeney], 232 AD2d 670, 670-671).
Cardona, P. J., Mikoll, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.